Citation Nr: 1612215	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-45 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection of a right ankle disability, to include as secondary to the service connected left knee chondromalacia, status post total knee arthroplasty.

2. Entitlement to service connection of a shrapnel injury of the left leg.

3. Entitlement to service connection of bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection of the Veteran's right ankle disability.  After this rating decision, the Veteran timely filed a notice of disagreement with this decision in October 2008, and his appeal was perfected in November 2009.

The Board also notes that the Veteran's claim for a right ankle disability was previously remanded by the Board in December 2014 in order to obtain further development of the record.  That development having been completed, this claim is once again before the Board for further appellate review.  

This case is also before the Board from a January 2014 rating decision which denied service connection of the Veteran's glaucoma and his left leg shrapnel injury.  Subsequent to this rating decision, the Veteran submitted a timely notice of disagreement with this decision in April 2014.

This appeal was processed using the paperless, electronic, Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of the Veteran's glaucoma and left leg shrapnel injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A right ankle disability is not shown to be causally or etiologically related to any disease, injury, or in-service incident, to include as secondary to service-connected left knee chondromalacia, status post total knee arthroplasty.


CONCLUSION OF LAW

The criteria for service connection of a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, an April 2008 letter, sent prior to the initial unfavorable decision of this claim in September 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in an April 2006 letter, the Veteran was advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Accordingly, the Board finds that the VA has satisfied its duty to notify the Veteran, as required by the VCAA.  

With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA medical examinations of his right ankle condition in February 2011 and April 2015.  The April 2015 examination report was then supplemented by additional examiner opinion statements in May 2015 and June 2015.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a direct physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board also notes that this matter was previously remanded by the Board in December 2014 in order to obtain a new and more detailed examination of the Veteran's ankle condition.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

To that end, the Veteran was provided the April 2015 VA examination of his ankle condition, which is supplemented by the additional examiner statements provided in May and June 2015.  Together, these reports identify the Veteran as experiencing edema in his right ankle.  Furthermore, these statements explain that the most common cause of edema in older adults, and these statements contain the examiner's opinions as to the etiology of the Veteran's edema, as well as the connection between the Veteran's edema and his other service-connected disorders.  These statements also provide clear rationale to support the conclusions therein.  In light of this information provided by the April 2015 VA medical examiner, the Board finds that there has been substantial compliance with the December 2014 remand order, and so the VA has satisfied its duty to assist the Veteran under the VCAA.  

II. Analysis

In this case, the Veteran has contended that he regularly experiences swelling and pain in his right ankle, which he believes is caused by his service-connected left knee disability.  That said, the VA, and the Board, has a duty to consider all theories of entitlement when considering a Veteran's claim for benefits.  See 38 U.S.C.A. § 113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With that duty in mind, a disability may be directly service connected when there is evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).

A current disability may also be secondarily service connected as a result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection of a disorder the record must show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

No other methods of service connection are implicated in this claim.  

That said, in deciding this case, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is not competent to opine on the causes or interrelations of his disabilities, as those matters cannot be observed by a lay person and require medical training and expertise.

Finally, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a review of the evidence in the record reveals no indication that the Veteran experienced any difficulties with his right ankle during his time in service.  The Veteran's service treatment records contain significant evidence relating to the Veteran's left leg, as the Veteran has a service-connected left knee disability that arose during his time in service.  

A review of the record shows that there is no evidence of any difficulty with the Veteran's right ankle until February 2008, when the Veteran presented for a primary care examination complaining of ankle swelling, which he claimed was painful, particularly after standing.  The Veteran also indicated that he had been experiencing this swelling for, approximately, the last year.  At that time, the Veteran's doctor ordered ankle x-rays, which were returned without any significant findings.  

In September 2008, the Veteran was diagnosed with edema, and he was ordered by his doctor to wear thromboembolic disease leggings and to increase his calf strength through exercise.  From there, the Veteran presented to his doctor in December 2008 continuing to complain of pain and swelling in his ankles, which he said felt like "a tingling sensation behind [his] left knee as if [he] [had] poor circulation of blood."

Since 2008, the Veteran's records contain repeated examination reports in which the Veteran is found not to have any edema in the lower extremities, and in February 2011 the Veteran presented for a VA medical examination in relation to this claim.  At that time the Veteran described left ankle pain that occurred when his left knee was also painful.  However, the Veteran denied that he experienced any pain in his right ankle.  Accordingly, the examiner found that the Veteran was not experiencing any right ankle disability at that time.  

In August 2011, the Veteran underwent another radiographic examination of his ankles.  This examination showed no fractures, dislocations, loss of joint space, or soft tissue damage in either ankle.  However, the Veteran continued to complain of pain and swelling in his ankles when standing and sitting, and in February 2014 the Veteran's doctors identified his pain as neuropathic pain in the left lower extremity and placed him on gabapentin.  

As was noted above, the Veteran was given a second VA medical examination of his ankles in April 2015.  At that time, the examiner noted that the Veteran had been diagnosed with neuropathy and was being treated with gabapentin.  He also noted that the Veteran's radiographic examinations were normal, and found that there was no evidence of a chronic right ankle disability.  This finding was reiterated by the examiner in his May 2015 statement that "the Veteran does not have a current ankle disability and no opinion can be provided."  The examiner then stated in June 2015 that the Veteran was experiencing edema, the most common cause of which is chronic venous insufficiency.  The examiner also stated that the Veteran's edema "is unlikely to be a symptom, cause or residual of a right ankle condition."  The examiner went on to state that the record did not contain "evidence of a chronic edema disorder, or of a condition incurred in or caused by his service which could have caused chronic edema."  The examiner also opined that the Veteran's edema was not a symptom of his service connected disabilities, which included his left knee disability.  Finally, the examiner explained that the Veteran's edema could not be caused or aggravated by his left knee disability, because "although a condition of the knee could cause some obstruction to the lymphatic or circulatory system resulting in edema, it could not [a]ffect the contralateral lower extremity edema."  

That being the relevant evidence contained in the record, the Board finds that service connection of a right ankle disability is not warranted in this case.  While the Veteran has been diagnosed with a right ankle disorder, namely edema, there is no in-service incident which would support a direct service connection of this disorder, as the record contains no evidence of an in-service event relating to the Veteran's right ankle, and the Veteran has not identified any in-service incident to account for his disability.  Neither the lay nor medical evidence of record suggests that there was an in-service incident related to the Veteran's right ankle or that symptomatology of the right ankle began prior to 2008.  Therefore, direct service connection of this disorder is not warranted. 

However, the Veteran has contended that his right ankle edema is secondary to his service connected left knee disability.  However, the only evidence, beyond the Veteran's allegation, regarding the connection, or lack thereof, between the Veteran's left knee disability and his right ankle disorder is the June 2015 supplementary statement of the April 2015 examiner.  As was discussed above, this statement contains the examiner's medical opinion that these two disorders are not connected to one another, as "although a condition of the knee could cause some obstruction to the lymphatic or circulatory system resulting in edema, it could not [a]ffect the contralateral lower extremity edema."  

This medical opinion carries significant probative weight in this case, as it is supported by a complete review of the claims file, as well as a direct examination of the claimant.  Moreover, this opinion carries significant weight in this case because it is supported by clear medical rationale.

The examiner's opinion is afforded more weight than the Veteran's assertion that his right ankle edema is related to his service-connected disability.  While laypersons are sometimes competent to provide opinions with regard to etiology and diagnosis, the reasoned conclusion provided by a medical professional is more probative than the Veteran's lay statement.  The VA examiner is a medical professional, who has expertise, experience, and education that the Veteran is not shown to have.  In addition, as stated above, the opinion is based upon a review of the claims file, history obtained from the Veteran, and a physical examination.  It is adequate and the most probative evidence of record.

Accordingly, the weight of the evidence in this case suggests that the Veteran's right ankle edema is not caused by his left knee disability.  Because the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not implicated, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection of a right ankle disability, to include as secondary to the service connected left knee chondromalacia, status post total knee arthroplasty is denied.  

REMAND

With respect to the Veteran's claims for service connection of his glaucoma and his left leg shrapnel injury, although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

As was noted above, these claims were previously decided by the AOJ in January 2014, and the Veteran submitted a timely notice of disagreement with that decision in April 2014.  When there has been such an adjudication by the AOJ, and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issues must be furnished to the appellant.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Veteran is due a SOC with respect to his claims for service connection of his glaucoma and his left leg shrapnel injury.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran, and his representative, an SOC regarding his claims for service connection of his bilateral glaucoma and his left leg shrapnel injury.

After this SOC has been furnished to the Veteran and his representative, the Veteran must be afforded an appropriate period of time for response, should the Veteran wish to perfect his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


